Title: From Thomas Jefferson to John Wayles Eppes, 4 June 1808
From: Jefferson, Thomas
To: Eppes, John Wayles


                  
                     Dear Sir 
                     
                     Monticello June 4. 08
                  
                  In revising my philosophical apparatus I find I have some articles to spare which will be of use to Francis when he comes to that part of his education, and may in the mean time amuse yourself. these are Martin’s portable air pump & apparatus by Dollond
                  an Hydrostatic balance by Dollond
                  a Solar microscope in brass, with Wilson’s pocket apparatus by Dollond
                  a best barometer.
                  a Camera obscura, for drawing.
                  These instruments are perfect, and of the best kind, having been bought by myself in London, when I was there. they cost there about 140. or 150. D. and could not be bought here for less than double that sum. I mention their value to shew that the getting them safely from Richmond to Eppington may be worth some extra attention. they are packed in 3. boxes, which are again packed in a single one about 5. f. long, and 2. f. wide & high. I had the box carried by 4. men by hand to Milton from whence they will go by water to Richmond. if they could go thence on a carriage body having springs, they are so well packed that they would go safely. To guard the glass vessels better from breaking, they are stuffed with rumpled paper which cannot be drawn out dry without breaking them. water must be poured in till the paper is well soaked and rotten, in which state it can be taken out with safety.
                  I am compleatly satisfied with my horse from Major Eggleston. a better one in harness I never drove. he brought me in my single phaeton from Washington, without ever appearing fatigued, altho the roads were bad, & the weather rainy. he is fine tempered and manageable, tho’ high spirited. tho’ the price was about 50. D. too much from appearances, yet I would give that advance in the purchase of a horse, to know that he was what I wished. Castor, & Fitzpartner are both left here at nurse, and I shall have them sold. consequently my stable will be reduced to Diomede & St. Louis. a match for Diomede, as good as he is, would make it up what will suffice for me as a private citizen. I will thank you to be on the enquiry for such an one, and to give me notice of price & properties. but it will be essential that he match Diomede tolerably, and be well broke to the carriage & no baulker. I trouble you with these commissions because you are in the only part of the country where a fine horse can be got. I leave this for Washington, the day after tomorrow. I have recieved no foreign news of consequence since I saw you. present me with all possible affection to the family, and be assured of my constant attachment & respect.
                  
                     Th: Jefferson 
                     
                  
               